Citation Nr: 0100152	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from 
October 30, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1998 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and evaluated it as 50 percent disabling, effective from 
October 30, 1991.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain Social Security 
Administration (SSA) disability records and all post-1995 
North Hampton VA medical center (VAMC) treatment records 
relative to PTSD.

The record shows that, at a June 1998 VA examination, the 
veteran reported that he had not worked since 1986 and was in 
receipt of SSA disability benefits.  However, copies of the 
records pertinent to the veteran's claim for SSA benefits, as 
well as all medical records relied upon by SSA, do not appear 
in the claims file.  Similarly, the file includes VA 
treatment records dating back to the late 1970's which show 
that the veteran was first given a differential diagnosis of 
PTSD in December 1987.  They also show his starting PTSD 
group therapy in February 1989, and, as of September 1995, 
his continuing to attend some type of group therapy.  
However, VA treatment records that may have been prepared 
after 1995 do not appear in the record, except for a single 
treatment record dated in June 1999.  Accordingly, 
adjudication of the veteran's claim for a higher evaluation 
must be deferred in order to give the RO an opportunity to 
obtain copies of such records, if extant.  38 C.F.R. 
§§ 3.327, 19.9 (2000); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain all 
relevant post-1995 PTSD treatment 
records on file with the North Hampton 
VAMC (including the two-day evaluation 
conducted by the PTSD clinic in February 
1997 and any group therapy records), and 
all records on file with SSA.

2.  The RO should then schedule the 
veteran for a VA psychiatric 
examination.  Psychological testing 
should be conducted.  The examiner 
should review the entire claims folder, 
provide an opinion as to all symptoms 
attributable to service-connected 
psychiatric disability and, to the 
extent feasible, provide an opinion as 
to the combined effect of all 
manifestations of service-connected 
disability (as opposed to his non-
service connected major depression or 
neurological disability) on the 
veteran's social and industrial 
adaptability.  Clinical findings should 
be elicited so that both the old and new 
rating criteria may be applied.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (2000).  Additionally, a GAF 
score should be provided, and the 
examiner should explain its meaning in 
terms consistent with the old and new 
rating criteria.  All opinions provided 
should be explained in the context of 
other opinions of record.

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should then 
review the claim under the old and new 
rating criteria.  Consideration should 
be given to whether any staged rating(s) 
should be assigned.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court)for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

